FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 28, 2013

                                     No. 04-13-00065-CV

                                       Loretta WANG,
                                          Appellant

                                               v.

                       THE UNIVERSITY OF TEXAS AT AUSTIN,
                                    Appellee

                      From the 200th District Court, Travis County, Texas
                             Trial Court No. D-1-GN-11-000577
                             Orlinda L. Naranjo, Judge Presiding

                                        ORDER

        On February 1, 2013, we ordered appellant to offer a reasonable explanation for filing a
late notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (1997). Appellant timely
responded, stating that the error was due to her misunderstanding of the law. We accept the
explanation as reasonable. We therefore grant the implied motion for extension of time to file a
late notice of appeal and order this appeal retained on the court’s docket.

        The clerk’s record has been filed. Appellant has notified the court in writing that no
reporter’s record will be filed. We therefore order appellant’s brief is due April 1, 2013.



                                                    ____________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2013.


                                                    ____________________________________
                                                    Keith E. Hottle, Clerk of Court